Citation Nr: 1430343	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  06-31 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence was received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a September 2006 VA Form 9, the Veteran requested a travel Board hearing before a member of the Board.  Such a hearing was scheduled for August 8, 2007; however, the Veteran failed to report to the hearing.

In an October 2010 decision, the Board concluded that new and material evidence had not been received and declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability (characterized as a nervous condition variously diagnosed as psychotic depressive reaction, acute; schizophrenia, schizo-affective type; and schizophrenia, paranoid type.)  The Veteran appealed this decision.

In a June 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's October 2010 decision to the extent that it found that new and material evidence had not been received and declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  The Court also vacated the portion of the October 2010 Board decision that found that it had fulfilled its duty to assist to determine whether the Veteran's Board hearing should have been rescheduled, and remanded that matter to the Board for action in compliance with the instructions in the memorandum decision.

In June 2014 the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  (Thus, any discussion of whether the Board hearing should have been scheduled, as directed by the Memorandum Decision, is now moot.)  A transcript of this hearing is of record.  At the hearing, the Veteran submitted additional evidence that was not reviewed by the Agency of Original Jurisdiction (AOJ).  However, he waived AOJ consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).

Based on the Veteran's June 2014 hearing testimony, the Board must now reassess whether new and material evidence has been received sufficient to reopen the claim. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims files associated with the Veteran's claim.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The issue of entitlement to service connection for an acquired psychiatric disability is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed October 1980 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability on the basis that the evidence of record showed that such disability existed prior to service and was not aggravated therein.  

2.  A December 2003 Board decision declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.

3.  Evidence received subsequent to the December 2003 Board decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision and December 2003 Board decision are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).
 
2.  Evidence received since the December 2003 Board decision is new and material, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disability, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Claim to Reopen

An October 1980 rating decision denied service connection for an acquired psychiatric disability (characterized as a nervous condition).  The RO essentially concluded that the evidence showed that such disability existed prior to service and was not aggravated therein.  The Veteran did not file a notice of disagree or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The October 1980 rating decision thereby became final.

In a rating decision December 2001, the RO determined that the Veteran had not submitted new and material evidence to reopen his claim for an acquired psychiatric disability; this decision was confirmed by the Board in a decision dated in December 2003.

Evidence received since the December 2003 Board decision includes: the Veteran's 2014 hearing testimony, wherein the Veteran stated (in pertinent part) that any psychiatric problems he had prior to service were aggravated when his brother was murdered during his period of active military service; June 2013 statements from the Veteran's sisters who reported that the Veteran was changed, and sick, when he returned from his military service; and a July 2012 statement from the Veteran's treating VA physician, who opined that "there well may have been environmental factors involved in [the Veteran's] mental decomposition at that time [during service]."  After thoroughly reviewing the evidence associated with the claims file subsequent to the December 2003 Board decision, the Veteran's testimony, the lay statements and the statement from the VA physician, taken together with the rest of the evidence of record, are found constitute new and material evidence that is sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disability.  The credibility of the Veteran's and his family's assertions that his psychiatric disability was aggravated by his service is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  This evidence is certainly new.  Presuming its credibility, the Board finds this evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability is reopened; and, to this extent only, the appeal is granted.


REMAND

The Veteran claims that his current psychiatric disability was incurred or aggravated during service.  The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the "low threshold" standard of McLendon, an examination to determine the etiology of the Veteran's psychiatric disability is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine the etiology of any current or recent psychiatric disability.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file and VVA file must be reviewed by the examiner in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner must provide the following opinions: 

(a) Identify/diagnose any current acquired psychiatric disability or that his existed during the pendency of the appeal (since August 2005); 

(b) for each diagnosed psychiatric disability, state whether the disability clearly and unmistakably pre-existed the Veteran's entrance into his period of active military service in May 1976 (i.e. whether it is un-debatable that the disability pre-existed service); and, if so, 

(c) whether there is clear and unmistakable evidence (un-debatable) that the disability was not aggravated beyond its natural progression by service (i.e., did not undergo a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability).

(d) for any psychiatric disability that did not clearly and unmistakably pre-exist service, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise casually related to in-service injury or disease. 

The supporting rationale for all opinions expressed must be provided.  The examiner must acknowledge and discuss the lay statements of record.  All findings and conclusions should be set forth in a legible report.

2.  When the development has been completed, adjudicate the claim for service connection for an acquired psychiatric disability.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


